946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gilbert Joseph MIMS, Petitioner-Appellant,v.Bill STORY, Warden, FCI, Ashland, Kentucky, Respondent-Appellee.
No. 91-5697.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Gilbert Joseph Mims, a federal prisoner proceeding without benefit of counsel, appeals from the order of the district court which denied his motion to vacate pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Mims actually filed this action as a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.   The district court properly construed the petition as a § 2255 action challenging Mim's conviction.   He claimed that he was the victim of an illegal search and seizure resulting from an airport search;  that this court, on direct appeal in affirming his conviction for conspiracy to distribute cocaine, wrongly considered two dismissed counts;  and, that he received ineffective assistance of counsel.   After reviewing the magistrate's report and recommendation, the district court denied the suit as a successive pleading under 28 U.S.C. § 2255.   See Sanders v. United States, 373 U.S. 1, 15 (1963).


3
Upon consideration, we affirm the district court's order for the reasons stated in its order filed May 17, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.